FILED
                           NOT FOR PUBLICATION
                                                                               JUN 8 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


TERESITA TIJERINA, on behalf of A.V.             No.    21-35559
a minor child,
                                                 D.C. No. 4:20-cv-05099-JTR
              Plaintiff-Appellant,

 v.                                              MEMORANDUM*

KILOLO KIJAKAZI, Acting
Commissioner of Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of Washington
                  John Tyler Rodgers, Magistrate Judge, Presiding

                             Submitted June 6, 2022**
                               Seattle, Washington

Before: GILMAN,*** IKUTA, and MILLER, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Ronald Lee Gilman, United States Circuit Judge for
the U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
      Teresita Tijerina appeals the district court’s decision affirming the Social

Security Commissioner’s denial of an application for supplemental social security

income submitted on behalf of her minor child (A.V.) under Title XVI of the

Social Security Act, 42 U.S.C. §§ 1381–1383f. We have jurisdiction under 28

U.S.C. § 1291.

      The Administrative Law Judge (ALJ) did not err at step three of the

sequential evaluation for childhood disability applications by failing to consider or

mention Listing 106.07, see 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 106.07. In

finding that A.V. did not have an impairment or combination of impairments that

met or was equivalent to any childhood listing, it was sufficient for the ALJ to rely

on determinations by three doctors (two of whom expressly referenced Listing

106.07) that A.V.’s impairments did not meet or equal any listing. See Tackett v.

Apfel, 180 F.3d 1094, 1100 (9th Cir. 1999). Moreover, Tijerina failed to present

evidence that A.V.’s impairments met Listing 106.07 or were medically equivalent

to that listing. Therefore, the ALJ’s conclusion was supported by substantial

evidence, and the ALJ was not required to mention Listing 106.07 specifically.

Burch v. Barnhart, 400 F.3d 676, 683 (9th Cir. 2005) (citing Lewis v. Apfel, 236

F.3d 503, 514 (9th Cir. 2001)). The ALJ did not fail in her duty to develop the

record because this duty “is triggered only when there is ambiguous evidence or


                                          2
when the record is inadequate to allow for proper evaluation of the evidence.”

Ford v. Saul, 950 F.3d 1141, 1156 (9th Cir. 2020) (citation omitted). Here, the

record was adequate for the ALJ to evaluate whether A.V.’s impairments met or

equaled a childhood listing, and Tijerina fails to identify what portions of the

record were ambiguous.

      The ALJ did not err in discounting Tijerina’s testimony regarding A.V.’s

symptoms and the impact of her impairments on her school attendance. The ALJ

was required to provide only germane reasons for discounting such testimony, not

clear and convincing evidence, see Merrill ex rel. Merrill v. Apfel, 224 F.3d 1083,

1086 (9th Cir. 2000); Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005),

and the ALJ provided such reasons. In rejecting Tijerina’s claims regarding the

frequency and severity of A.V.’s urinary tract infections (UTIs), the ALJ relied on

objective medical evidence, including treatment notes demonstrating that A.V. had

no UTIs in July 2016, February 2018, October 2018, and February 2019. In

discounting Tijerina’s claim about the impact of A.V.’s impairments on her school

attendance, the ALJ relied on Dr. Seligman’s testimony that A.V.’s impairments

would not cause the level of absenteeism Tijerina asserted, among other evidence.

Moreover, the record supports the ALJ’s finding that A.V.’s school records




                                           3
contradicted Tijerina’s claim that A.V.’s UTIs caused her to miss school for weeks

at a time.

       The ALJ’s finding of a marked limitation, rather than an extreme limitation,

in the functional domain of health and physical well-being was supported by

substantial evidence, given that three medical experts opined that A.V. had only a

marked limitation in this domain. Further, the ALJ provided germane reasons for

discounting Tijerina’s contentions about A.V.’s limitations in this domain. See

Lewis, 236 F.3d at 511.

       The ALJ’s determination that A.V.’s limitations were not marked in the

domain of acquiring and using information is supported by substantial evidence,

including Dr. Seligman’s testimony, Tijerina’s statements that A.V. was doing well

in school and had normal speech and language development, and medical records

demonstrating that A.V. had normal hearing, speech, and language scores on her

examinations. The ALJ’s determination that A.V.’s limitations were not marked in

the domain of attending and completing tasks was also supported by substantial

evidence, including the opinion of Dr. Seligman, treatment notes demonstrating

that A.V. had no significant cognitive difficulties, Tijerina’s testimony that A.V.

had normal cognition, and the absence of evidence that A.V. was easily distracted

or had problems completing tasks. We reject Tijerina’s argument that the ALJ


                                          4
misunderstood the impact of A.V.’s central auditory processing disorder (CAPD)

in determining A.V.’s limitations. Although A.V.’s score in her CAPD testing was

in the first percentile, the Commissioner “will not rely on any test score alone” in

assessing functionality, and the regulations specify that “[n]o single piece of

information taken in isolation can establish whether [the claimant has] a ‘marked’

or an ‘extreme’ limitation in a domain.” 20 C.F.R. § 416.926a(e)(4)(i).

      AFFIRMED.




                                           5